Citation Nr: 1500942	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to May 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In December 2013, the case was remanded for additional development and to satisfy notice requirements.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The December 2013 remand instructed that the Veteran be scheduled for an examination to determine the etiology of his hearing loss, and included specific questions to which the examiner was to respond.  On the January 2014 examination scheduled pursuant to the remand, the examiner did not respond to the questions posed by the Board.  Therefore, the examination is inadequate for rating purposes, and a remand for corrective action is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance). Specifically, the December 2013 remand instructed that the examiner was to opine whether the Veteran's hearing loss is related to his acknowledged exposure to jet engine noise in service or, in the alternative, is related to the ear complaints noted in his service treatment records.  The examiner did not respond to these questions.  

Furthermore, any updated records of private or VA treatment the Veteran has received for hearing loss may contain pertinent information and should be secured for the record; notably, VA treatment records are constructively of record.  In that regard, VA treatment records obtained pursuant to the December 2013 remand show that on March 2011 initial examination for the establishment of care at a VA medical center (MC), it was noted the Veteran was previously treated by a private physician.  Records of such private treatment are not in the record, and have not been sought.  Development for the records is necessary.  

The case is REMANDED for the following:

1. The Veteran should be asked to identify all providers of evaluations and/or treatment he has received for hearing loss (records of which have not already been secured) and to provide releases for VA to obtain records of any such private evaluations and treatment.  The Veteran should be specifically asked to identify (and provide a release for VA to secure records from) the private provider who treated him prior to March 2011.  The AOJ must secure complete clinical records of the evaluations and treatment from all providers identified.  

2. The AOJ should then arrange for the Veteran's record to be forwarded to the January 2014 VA examiner for review and an addendum opinion regarding the likely etiology of hiss bilateral hearing loss.  On review of the record, the examiner should provide opinions that respond to the following:

a. Is it at least as likely as not (a 50% or better probability) that the Veteran's bilateral hearing loss is related to his service, to include as: (i) due to his acknowledged exposure to jet engine noise trauma therein? or (ii) as related to the ear complaints noted therein?  

If the opinion is to the effect that the hearing loss is unrelated to service because it is a noise-induced type hearing, and such hearing loss cannot have a delayed onset, the examiner must (a) certify for the record that there is no medical literature supporting that a delayed onset noise-induced hearing loss can occur, or (b) if there is any medical literature supporting delayed onset noise-induced hearing loss, provide rationale why that literature is not persuasive.   

b. If the Veteran's current hearing loss is determined to not likely be due to exposure to noise in service, please identify the etiology considered more likely and why that is so.

The examiner must include rationale with all opinions.  [If the January 2014 VA examiner is unavailable or unable to provide the opinions sought, the record should be forwarded to another VA audiologist or otologist for review and the opinions.]

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

